 

Exhibit 10.35

SEPRACOR INC.

Restricted Stock Agreement

 

Name of Recipient:

 

 

 

 

 

Number of shares of restricted common
stock awarded:

 

 

 

 

 

Grant Date:

 

 

 

Sepracor Inc. (the “Company”) has selected you to receive the restricted stock
award described above, which is subject to the provisions of the Company’s 2000
Stock Incentive Plan (the “Plan”) and the terms and conditions contained in this
Restricted Stock Agreement.  Please confirm your acceptance of this restricted
stock award and of the terms and conditions of this Agreement by signing a copy
of this Agreement where indicated below.

SEPRACOR INC.

 

 

 

By:

 

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

 

[insert name of recipient]

 

 


--------------------------------------------------------------------------------


 

 

SEPRACOR INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:


1.             ISSUANCE OF RESTRICTED SHARES.


(A)           THE RESTRICTED SHARES ARE ISSUED TO THE RECIPIENT, EFFECTIVE AS OF
THE GRANT DATE (AS SET FORTH ON THE COVER PAGE OF THIS AGREEMENT), IN
CONSIDERATION OF EMPLOYMENT SERVICES RENDERED AND TO BE RENDERED BY THE
RECIPIENT TO THE COMPANY.


(B)           THE RESTRICTED SHARES WILL INITIALLY BE ISSUED BY THE COMPANY IN
BOOK ENTRY FORM ONLY, IN THE NAME OF THE RECIPIENT.  FOLLOWING THE VESTING OF
ANY RESTRICTED SHARES PURSUANT TO SECTION 2 BELOW, THE COMPANY SHALL, IF
REQUESTED BY THE RECIPIENT, ISSUE AND DELIVER TO THE RECIPIENT A CERTIFICATE
REPRESENTING THE VESTED RESTRICTED SHARES.   THE RECIPIENT AGREES THAT THE
RESTRICTED SHARES SHALL BE SUBJECT TO THE FORFEITURE PROVISIONS SET FORTH IN
SECTION 3 OF THIS AGREEMENT AND THE RESTRICTIONS ON TRANSFER SET FORTH IN
SECTION 4 OF THIS AGREEMENT.


2.             VESTING.


(A)           VESTING SCHEDULE.  UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR
THE PLAN, THE RESTRICTED SHARES SHALL VEST IN ACCORDANCE WITH THE FOLLOWING
VESTING SCHEDULE:  [___% OF THE TOTAL NUMBER OF RESTRICTED SHARES SHALL VEST ON
THE FIRST ANNIVERSARY OF THE GRANT DATE AND ___% OF THE TOTAL NUMBER OF
RESTRICTED SHARES SHALL VEST ON EACH SUCCESSIVE ANNIVERSARY THEREAFTER, THROUGH
AND INCLUDING THE ____ ANNIVERSARY OF THE GRANT DATE].  ANY FRACTIONAL NUMBER OF
RESTRICTED SHARES RESULTING FROM THE APPLICATION OF THE FOREGOING PERCENTAGES
SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER OF RESTRICTED SHARES.


(B)           ACCELERATION OF VESTING.  NOTWITHSTANDING THE FOREGOING VESTING
SCHEDULE, AS PROVIDED IN THE PLAN, ALL UNVESTED RESTRICTED SHARES SHALL VEST
EFFECTIVE IMMEDIATELY PRIOR TO A CHANGE IN CONTROL EVENT (AS DEFINED IN THE
PLAN).


3.             FORFEITURE OF UNVESTED RESTRICTED SHARES UPON EMPLOYMENT
TERMINATION.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to, the Company for any reason or no reason, with or
without cause all of the Restricted Shares that are unvested as of the time of
such employment termination shall be forfeited immediately and automatically to
the Company, without the payment of any consideration to the Recipient,
effective as of such termination of employment.  The Recipient shall have no
further rights with respect to any Restricted Shares that are so forfeited.  If
the Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.


--------------------------------------------------------------------------------


 


4.             RESTRICTIONS ON TRANSFER.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares as part of
the sale of all or substantially all of the shares of capital stock of the
Company (including pursuant to a merger or consolidation).  The Company shall
not be required (i) to transfer on its books any of the Restricted Shares which
have been transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.


5.             RESTRICTIVE LEGENDS.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”


6.             RIGHTS AS A SHAREHOLDER.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders.


7.             PROVISIONS OF THE PLAN.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.


8.             TAX MATTERS.


(A)           ACKNOWLEDGMENTS; SECTION 83(B) ELECTION.  THE RECIPIENT
ACKNOWLEDGES THAT HE OR SHE IS RESPONSIBLE FOR OBTAINING THE ADVICE OF THE
RECIPIENT’S OWN TAX ADVISORS WITH RESPECT TO THE ACQUISITION OF THE RESTRICTED
SHARES AND THE RECIPIENT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS WITH RESPECT
TO THE TAX CONSEQUENCES RELATING TO THE RESTRICTED SHARES.  THE RECIPIENT
UNDERSTANDS THAT THE RECIPIENT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
THE RECIPIENT’S TAX LIABILITY THAT MAY ARISE IN CONNECTION WITH THE ACQUISITION,
VESTING AND/OR DISPOSITION OF THE RESTRICTED SHARES. 


--------------------------------------------------------------------------------


The Recipient acknowledges that he or she has been informed of the availability
of making an election under Section 83(b) of the Internal Revenue Code, as
amended, with respect to the issuance of the Restricted Shares and that the
Recipient has decided not to file a Section 83(b) election.


(B)           WITHHOLDING. THE RECIPIENT ACKNOWLEDGES AND AGREES THAT THE
COMPANY HAS THE RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE
RECIPIENT ANY FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD WITH RESPECT TO THE VESTING OF THE RESTRICTED SHARES.  ON EACH
DATE ON WHICH RESTRICTED SHARES VEST, THE COMPANY SHALL DELIVER WRITTEN NOTICE
TO THE RECIPIENT OF THE AMOUNT OF WITHHOLDING TAXES DUE WITH RESPECT TO THE
VESTING OF THE RESTRICTED SHARES THAT VEST ON SUCH DATE; PROVIDED, HOWEVER, THAT
THE TOTAL TAX WITHHOLDING CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY
WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES FOR
FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO
SUCH SUPPLEMENTAL TAXABLE INCOME).  THE RECIPIENT SHALL SATISFY SUCH TAX
WITHHOLDING OBLIGATIONS BY MAKING A CASH PAYMENT TO THE COMPANY ON THE DATE OF
VESTING OF THE RESTRICTED SHARES, IN THE AMOUNT OF THE COMPANY’S WITHHOLDING
OBLIGATION IN CONNECTION WITH THE VESTING OF SUCH RESTRICTED SHARES.


9.             MISCELLANEOUS.


(A)           NO RIGHT TO CONTINUED EMPLOYMENT.  THE RECIPIENT ACKNOWLEDGES AND
AGREES THAT, NOTWITHSTANDING THE FACT THAT THE VESTING OF THE RESTRICTED SHARES
IS CONTINGENT UPON HIS OR HER CONTINUED EMPLOYMENT BY THE COMPANY, THIS
AGREEMENT DOES NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
EMPLOYMENT OR CONFER UPON THE RECIPIENT ANY RIGHTS WITH RESPECT TO CONTINUED
EMPLOYMENT BY THE COMPANY.


(B)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ANY APPLICABLE CONFLICTS OF LAWS PROVISIONS.


--------------------------------------------------------------------------------